[RUSSIAN TRANSLATION]

 

ADDITIONAL AGREEMENT No. 3

to the Development, License and Supply

Agreement dated August 1st, 2013

 

Moscow, 2016

 

Joint Stock Company R-Pharm, represented by its General Director Ignatiev V.G.,
acting on the basis of the Chapter, hereinafter referred to as the “R-Pharm” on
the one hand, and

 

Scynexis, Inc., a corporation organized and existing under the laws of the State
of Delaware, having offices located at 101 Hudson Street, Suite 3610, Jersey
City, New Jersey, USA 07302, hereinafter referred to as the “Scynexis” on the
other hand,

 

jointly are referred to as the “Parties”,

 

enter into the present Additional Agreement to the Development, License and
Supply Agreement dated August 1st, 2013 executed by the Parties (hereinafter —
“the Agreement” in accordance with the following:

 

1.  Due to the new bank details of Scynexis hereby the Parties agree to set
forth the information about the bank details of Scynexis stipulated in the
clause 15.18 of the Agreement shall be modified to read as follows:

Scynexis, Inc.

Account name:

Name of Bank:

ABA Number

 

 

2.  The present Additional Agreement shall be the integral part of the Agreement
and shall be valid from the date of signatures of the authorized representatives
of the Parties.

 

3.  In everything that is not under discussion in the present Additional
Agreement the provisions of the Agreement shall apply.

 

--------------------------------------------------------------------------------

 

4.  The present Additional Agreement has been executed in two equal
counterparts, one for each Party.

 

5.  In case of any discrepancies be-tween the English and Russian texts of the
present Additional Agreement, the English version shall be applied.

 

SIGNATURES OF THE PARTIES:

“R-Pharm”, JSC

By:

/s/ R-Pharm, JSC

Name:

Title:

 

Scynexis, Inc.

By: /s/ Eric Francois        

 

Name:

Eric Francois

Title:CFO

 

 